
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 404
		IN THE HOUSE OF REPRESENTATIVES
		
			September 20, 2011
			Ms. Loretta Sanchez of
			 California submitted the following resolution; which was referred to
			 the Committee on Armed
			 Services
		
		RESOLUTION
		Recognizing the service and sacrifice of
		  members of the Armed Forces and veterans who are Latino.
	
	
		Whereas Latinos have served in every United States
			 military conflict, including Clifford Z. Barajas of Whittier, California, who
			 served in the Army during World War I, Emilio Ponce who served in the
			 California State Guard during World War II, Benjamin Campos of Fullerton,
			 California, who served in the Navy during the Korean War, Richard P. Alamillo
			 of Orange, California, who served in the Navy in the Vietnam War, Lorena G.
			 Marin of Orange County, California, who served in Marine Air Support Squadron 3
			 in Operation Iraqi Freedom, and Henry Gonzalez of California who served in the
			 Marine Corps in Operation Enduring Freedom;
		Whereas 162,395 Latinos are currently serving in the
			 regular components of the Armed Forces;
		Whereas 47,704 Latinos are currently serving in the United
			 States Reserves;
		Whereas 35,667 Latinos are currently serving in the
			 National Guard;
		Whereas 28,979 Latinos are currently deployed with the
			 Armed Forces outside of the United States;
		Whereas 403 Latinos have lost their lives in Operation
			 Iraqi Freedom or Operation New Dawn and 3,155 Latinos have been wounded in
			 action; and
		Whereas 136 Latinos have lost their lives in Operation
			 Enduring Freedom and 1,503 Latinos have been wounded in action: Now, therefore,
			 be it
		
	
		That the House of Representatives—
			(1)honors Latinos who are members of the Armed
			 Forces for their service and sacrifice on behalf of the United States;
			(2)recognizes the
			 past service of Latino members of the Armed Forces who sacrificed their lives
			 in defense of freedom and democracy;
			(3)recognizes the
			 significant role of Latino members of the Armed Forces to the success of
			 ongoing military operations; and
			(4)urges the
			 Secretary of Defense to support and encourage Latino members of the Armed
			 Forces and to increase promotion opportunities for Latinos in the Armed
			 Forces.
			
